           Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


RONALD K. PACK,

          Petitioner,
                                                                 Case No. 19-3246-DDC
v.

JAMES HEIMGARTNER,

          Respondent.


                                 MEMORANDUM AND ORDER

          This matter comes before the court on prisoner Ronald Pack’s pro se1 Petition for Writ of

Habeas Corpus (Doc. 1). The State of Kansas has filed an Answer and Return (Doc. 17), and

Mr. Pack has filed a Traverse (Doc. 22). Under 28 U.S.C. § 2254, Mr. Pack attacks his two state

court criminal convictions for raping a 9-year-old girl. He asserts eight grounds for relief

ranging from ineffective assistance of counsel to improper jury instructions. For reasons

explained below, none of the asserted grounds warrant relief, and so the court denies his Petition.

     I.       Factual Background

          The Kansas Court of Appeals summarized the facts of Mr. Pack’s state court convictions

as follows:

          On July 7, 2011, the State charged Pack with two counts of rape of E.F. Prior to
          trial, Pack filed a motion to suppress claiming his consent to search his house was
          involuntary. He also filed a motion to have a psychological evaluation conducted
          on E.F. because of questions about her credibility. The trial court held a full
          evidentiary hearing and denied both motions.

1
        Because Mr. Pack proceeds pro se, the court construes his pleadings liberally. See Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (holding that courts must construe pro se litigant’s
pleadings liberally and hold them to a less stringent standard than formal pleadings drafted by
lawyers). But, under this standard, the court does not assume the role as Mr. Pack’s advocate. Garrett v.
Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). The court does not construct
arguments for Mr. Pack or search the record. Id.
 Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 2 of 24




Pack does not challenge the sufficiency of the facts in this case, but he continues to
maintain his innocence. Pack and his longtime girlfriend, Patricia Wylie, lived
across the street from Scott and Lisa Cyr. Lisa had two daughters from a previous
marriage, 9-year-old E.F. and 6-year-old A.F. Wylie’s daughter Rhonda and
Rhonda’s 6-year-old daughter, Gabriel, often stayed with Pack and Wylie. E.F. and
A.F. called Pack, “Ronnie”, and called Wylie, “grandma.” E.F. testified they were
both like grandparents. E.F. and A.F. spent a lot of time at Pack’s house playing
with Gabriel.

E.F. testified that in January 2011, Pack told E.F. to come inside his house while
A.F. and Gabriel continued to play in the snow. Pack told E.F. to come into his
bedroom because he had a checker board game. Pack told E.F. to lie down and take
off her snow clothes because she was tracking snow in the house. Pack took off
E.F.’s pants and took something out of the night stand. E.F. testified it was a
massager-type of thing and he plugged it in and it rumbled. E.F. testified that Pack
put the massager inside her private area. He would take it out and put oil on it with
a Q-Tip and then put it back inside her. E.F. testified Pack was wearing a robe, but
that she could see his private area.

E.F. testified this occurred a second time in March or April 2011. She was wearing
shorts and a T-shirt this time. E.F. and A.F. were playing with Gabriel again. E.F.
said she was talking with Pack in his kitchen and she was scratching her back. Pack
offered to put lotion on her back and told her to go into his bedroom. Pack had E.F.
lay down in the same manner. E.F. testified she was scared and Pack told her that
if she told anyone, they would both be in a lot of trouble. E.F. said he used the
massager again and did the same thing to her except that he did not use any oils this
time. E.F. said Pack was wearing a robe again and that she could see his private
area. E.F. told Shawnee County Sheriff’s Detective Keith Allen that during the
second time, Pack told her he was doing an experiment to “try and get [her] toes to
curl.” E.F. testified the situations would stop when she got up and left the bedroom.
E.F. testified it was not until July 2011 that she told her mom about what Pack had
done because she was afraid for her sister when she saw Pack whispering to A.F.
She did not want the same thing to happen to A.F.

Lisa and Scott called the police, and Wichita Police Officer Jonathan Estrada spoke
with E.F. E.F. was taken to the hospital for a sexual assault examination and an
interview with Det. Allen at the Wichita Police station. At trial, E.F. identified the
massager and oils that Pack used on her. E.F. was cross-examined at trial
concerning inappropriate things she may have learned from the neighborhood girl,
E.V. Lisa Cyr had told E.F. she was not allowed to spend time with E.V. anymore.

Karen Wilson-Diehl, a forensic nurse examiner, testified concerning E.F.’s
examination and E.F.’s statements that Pack had put a massager inside her vagina
and had rubbed oils on the outside of her vagina. She said it happened in January
2011 and again in March or April 2011. Det. Allen also testified to E.F.’s

                                          2
         Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 3 of 24




       statements concerning the type and date of Pack’s contact with E.F. and use of the
       massager. Shelly Steadman testified concerning the DNA evidence received from
       both E.F. and Pack. Steadman testified that from the evidence obtained from the
       massager, E.F. could not be excluded as a major contributor to the DNA profile.

       Pack presented the testimony of Dr. Robert W. Burnett to challenge the interviews
       and examinations performed on E.F. The defense called Jay D. Sutter to discuss
       Pack’s work record during the time of the offenses. The defense called Michael
       Baker, Pack’s co-worker, to testify that Pack was a person with high integrity and
       how he would trust Pack with any member of his family. Ronda Hogan, Wylie’s
       daughter, testified about her and her daughter Gabriel’s association with Pack and
       how Gabriel played with E.F. and A.F. all the time. Wylie testified on behalf of
       Pack and their long-term relationship. Wylie testified about their sexual
       relationship and Pack’s erectile dysfunctional problems for several years prior to
       2011. Wylie testified about the vibrators and massagers they had in their bedroom.
       Wylie also testified concerning her consent to search the house and how it was
       conducted by the police officers.

       The jury convicted Pack on both counts. His motion for a new trial and motion for
       acquittal were denied. The trial court also denied Pack’s request for a departure to
       the sentencing grid and then a durational departure of that sentence. The court also
       denied Pack’s motion to find his presumed sentence under Jessica’s Law to be
       unconstitutional under the constitutions of both Kansas and the United States. The
       court sentenced Pack to two life sentences (hard 25) in accordance with Jessica’s
       Law, [Kan. Stat. Ann. §] 21-4643. Enacted in 2006, Jessica’s Law provided a term
       of imprisonment for life with a mandatory minimum term of imprisonment of not
       less than 25 years for the rape of a child under 14 years of age. [Kan. Stat. Ann. §]
       21-3502; [Kan. Stat. Ann. §] 21-4643.

State v. Pack, 345 P.3d 295 (Table), No. 110,467, 2015 WL 1513974, at *1–2 (Kan. Ct. App.

Mar. 27, 2015) (unpublished decision).

       Mr. Pack appealed his conviction to the Kansas Court of Appeals. In his direct appeal,

Mr. Pack raised seven issues: (1) the trial court erred in denying his motion for a psychiatric

evaluation of the victim; (2) the trial court erred in denying his motion to suppress evidence

because his consent to a search was involuntary; (3) the trial court erred when allowing a verdict

form listing the option of guilty above the option of not guilty; (4) the trial court erred by not

giving a jury instruction on avoiding sympathy and favoritism; (5) these errors combined to

result in cumulative error; (6) the trial court erred in denying a motion to declare Jessica’s Law

                                                  3
         Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 4 of 24




unconstitutional; and (7) the trial court erred in denying a motion for durational departure. Id. at

*2–15; see also Br. of Appellant, State v. Pack, No. 13-110467-A (Kan. Ct. App. June 13, 2014),

2014 WL 2815703, at *1. The Kansas Court of Appeals affirmed Mr. Pack’s convictions. Pack,

2015 WL 1513974, at *1.

       Mr. Pack then sought review from the Kansas Supreme Court on all the same issues.

Appellant’s Pet. for Review at 1, State v. Pack, No. 110467 (Kan. Apr. 27, 2015). The Kansas

Supreme Court denied review. Pet. for Review (re: opinion), State v. Pack, No. 110467 (Kan.

Sept. 23, 2015).

       Mr. Pack then filed a motion for post-conviction relief under Kan. Stat. Ann. § 60-1507

(“the § 60-1507 motion”). Mot., Pack v. Kansas, No. 16cv1937 (Sedgwick Cnty. Dist. Ct. Aug.

24, 2016). His motion raised three issues: (1) ineffective assistance of counsel; (2) jury

instruction errors; and (3) prosecutorial error. Id. at 3.1, 3.29, 3.36. The § 60-1507 motion

contained 33 separate claims within these three general issues. The Sedgwick County District

Court held a preliminary hearing on Mr. Pack’s § 60-1507 motion and denied the motion. Order

Denying Relief Under K.S.A. 60-1507, Pack v. Kansas, No. 16cv1937 (Sedgwick Cnty. Dist. Ct.

July 11, 2017). Mr. Pack appealed this ruling to the Kansas Court of Appeals. Notice of Appeal,

Pack v. Kansas, No. 16cv1937 (Sedgwick Cnty. Dist. Ct. Aug. 2, 2017). Mr. Pack raised the

same issues presented in his § 60-1507 motion. Br. of Appellant at 1, Pack v. State, No. 17-

118,581-A (Kan. Ct. App. Apr. 9, 2018). On January 25, 2019, the Kansas Court of Appeals

affirmed the trial court’s decision denying Mr. Pack’s § 60-1507 motion. Pack v. State, 433 P.3d

201 (Table), No. 118,581, 2019 WL 325140 (Kan. Ct. App. Jan. 25, 2019).

       On February 25, 2019, Mr. Pack filed a summary petition for review with the Kansas

Supreme Court, and presented the following issue: “Did the Court of Appeals err in affirming



                                                 4
          Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 5 of 24




the district court’s denial of evidentiary hearing on Pack’s 20 claims of ineffective assistance of

counsel, 4 claims of jury instruction error, and 7 claims of prosecutorial error?” Rule 8.03A

Summ. Pet. for Review at 1, Pack v. State, No. 118,581 (Kan. Feb. 25, 2019). The Kansas

Supreme Court denied review. Order, Pack v. State, No. 118,581 (Kan. Sept. 27, 2019).

         Mr. Pack then sought federal review of his conviction in our court, filing his Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2254 on December 5, 2019. Doc. 1. The Petition

asserts eight grounds for relief summarized as:

                      1. The trial court erred in denying Mr. Pack’s motion for a psychiatric
                         evaluation of the victim.

                      2. The trial court erred in denying Mr. Pack’s Motion to Suppress.

                      3. The trial court erred in giving the jury a verdict form that violated Mr.
                         Pack’s right to the presumption of innocence.

                      4. The trial court erred when refusing to give a jury instruction on avoiding
                         sympathy and favoritism.

                      5. A combination of these errors resulted in cumulative error violating Mr.
                         Pack’s constitutional right to a fair trial.

                      6. Mr. Pack received ineffective assistance of counsel.

                      7. The trial court erred in several other jury instructions that denied Mr.
                         Pack his due process rights.

                      8. Several incidents of prosecutorial misconduct violated Mr. Pack’s due
                         process rights.

Doc. 1 at 6–7, 10–11, 13, 15, 42, 51. The court considers these eight claims under the governing

legal standard detailed in the following section.

   II.      Legal Standard Governing Habeas Corpus Petitions

         A federal court reviews a state prisoner’s challenge to matters decided in state court

proceedings under the Antiterrorism and Effective Death Penalty Act (“AEDPA”). Lockett v.



                                                    5
         Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 6 of 24




Trammell, 711 F.3d 1218, 1230 (10th Cir. 2013). This act “requires federal courts to give

significant deference to state court decisions” on the merits. Id. A federal court may not grant a

state prisoner habeas relief for “any claim that was adjudicated on the merits in State court

proceedings” unless the prisoner can show one of the following two things: (1) that the

adjudication “resulted in a decision that was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the United States;” or

(2) that the adjudication “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d)(1)–(2).

        The phrase “‘[c]learly established [Federal] law’” refers to Supreme Court holdings, but

not dicta. Lockett, 711 F.3d at 1231 (quoting House v. Hatch, 527 F.3d 1010, 1015 (10th Cir.

2008)). An adjudication is “‘contrary to’ a clearly established law if it ‘applies a rule different

from the governing law set forth in [Supreme Court] cases, or if it decides a case differently than

[the Supreme Court has] done on a set of materially indistinguishable facts.’” Id. (quoting Bell v.

Cone, 535 U.S. 685, 694 (2002)). And, an adjudication is “an ‘unreasonable application’ of

clearly established federal law if it ‘identifies the correct governing legal principle . . . but

unreasonably applies that principle to the facts of petitioner’s case.’” Id. (quoting Wiggins v.

Smith, 539 U.S. 510, 520 (2003)). To determine whether a state court unreasonably applied

clearly established precedent, the court considers the degree of specificity expressed by the

governing legal rule. Frost v. Pryor, 749 F.3d 1212, 1223 (10th Cir. 2014). “The more general

the rule . . . the more leeway [state] courts have in reaching outcomes in case-by-case

determinations.” Id. (citations and internal quotation marks omitted). Federal habeas relief is

appropriate “only when the petitioner shows there is no possibility fairminded jurists could



                                                   6
           Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 7 of 24




disagree that the state court’s decision conflicts with [the Supreme] Court’s precedents.” Id.

(citation and internal quotation marks omitted).

          A factual determination “made by a State court shall be presumed to be correct” unless

petitioner presents clear and convincing evidence to the contrary. 28 U.S.C. § 2254(e)(1); see

also Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (“[A] decision adjudicated on the merits in

a state court and based on a factual determination will not be overturned on factual grounds

unless [it is] objectively unreasonable in light of the evidence presented in the state-court

proceeding.” (citations omitted)). The petitioner bears “the burden of rebutting the presumption

of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

   III.      Analysis

          The State asks the court to dismiss certain claims of Mr. Pack’s Petition on procedural

grounds and other claims on the merits. For reasons explained below, the court dismisses all

eight grounds that the Petition asserts. The court addresses each ground, in turn, below.

                 A. Ground One: Did the Trial Court Err by Denying the Motion for a
                    Psychiatric Evaluation of the Victim?

          First, Mr. Pack asserts that the trial court erred by denying his motion for a psychiatric

evaluation of the victim. Doc. 1 at 6. He claims that the victim had a history of lying and

exaggerating facts, had spent time with an older girlfriend who shared information about human

sexuality with her, and couldn’t distinguish fantasy from reality. Id. The State argues that this

claim is grounded in state law and is not the type of error a federal court can consider in a habeas

action under 28 U.S.C. § 2254. Doc. 17 at 12. The court agrees with the State.

          The Supreme Court has held “many times that ‘federal habeas corpus relief does not lie

for errors of state law.’” Estelle v. McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers,

497 U.S. 764, 780 (1990)). Section 2254 does not allow a “federal habeas court to reexamine

                                                    7
         Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 8 of 24




state-court determinations on state-law questions.” Id. at 67–68. “In conducting habeas review,

a federal court is limited to deciding whether a conviction violated the constitution, laws, or

treaties of the United States.” Id. at 68.

       In Kansas, when a court is presented with the question whether to order a psychiatric

evaluation of a victim in a sexual abuse case, the defendant must show the totality of the

circumstances demonstrate compelling reasons for the evaluation. Pack, 2015 WL 1513974, at

*3 (citing State v. Berriozabal, 243 P.3d 352, 356, Syl. ¶ 4 (Kan. 2010)). Kansas courts employ

a six-factor test to determine whether compelling reasons exist. See State v. McCune, 330 P.3d

1107, 1231 (Kan. 2014) (discussing factors that supported trial court’s decision to deny

psychiatric evaluations). This six-factor test comes from Kansas case law. Id. (citing

Berriozabal, 243 P.3d at 356). And, the Kansas Court of Appeals applied this very test in Mr.

Pack’s direct appeal, Pack, 2015 WL 1513974, at *3, concluding that “the trial court did not

abuse its discretion in denying [Mr.] Pack’s motion to compel a psychiatric evaluation.” Id. at

*4.

       Thus, the decision to deny Mr. Pack’s motion for a psychiatric evaluation of the victim

was grounded in state law, not federal law. So, Mr. Pack’s first ground for relief doesn’t assert

an “unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States” or “an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2). For this reason,

the court denies Mr. Pack’s first claim for federal habeas relief.

               B. Ground Two: Did the Trial Court Err by Denying Mr. Pack’s Motion to
                  Suppress?

       Second, Mr. Pack argues the trial court erred when it denied his Motion to Suppress.

Doc. 1 at 7–8. Mr. Pack alleges that police unlawfully coerced his consent to search his home,

                                                  8
         Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 9 of 24




and thus the search was involuntary. Id. at 7. He argues that the trial court should have granted

his motion and suppressed the evidence seized during the search as fruit of the poisonous tree.

Id. The State argues that Fourth Amendment claims of this kind are barred on federal habeas

corpus review. Doc. 17 at 13. Again, the court agrees with the State.

       The Supreme Court has held: “[W]here the State has provided an opportunity for full and

fair litigation of a Fourth Amendment claim, a state prisoner may not be granted federal habeas

corpus relief on the ground that evidence obtained in an unconstitutional search or seizure was

introduced at his trial.” Stone v. Powell, 428 U.S. 465, 482 (1976). The Tenth Circuit has

interpreted the “opportunity for full and fair consideration” to include the procedural opportunity

to raise a Fourth Amendment claim, the full and fair evidentiary hearing contemplated by

Townsend v. Sain, 372 U.S. 293 (1963), and the state court’s application of the correct and

controlling constitutional standards. Gamble v. Oklahoma, 583 F.2d 1161, 1164–65 (10th Cir.

1978). But “a federal court is not precluded from considering Fourth Amendment claims in

habeas corpus proceedings where the state court wil[l]fully refuses to apply the correct and

controlling constitutional standards.” Id. at 1165.

       Mr. Pack never argues that the state courts deprived him of a full and fair opportunity to

litigate his claim. And, the record here shows just the opposite. The state trial court held an

evidentiary hearing on Mr. Pack’s Motion to Suppress. Tr. of Pretrial Mot. at 7, 32–71, State v.

Pack, No. 11-CR-1954 (Sedgwick Cnty. Dist. Ct. Mar. 8, 2013). At its conclusion, the trial court

denied the motion on the record. Id. at 70–71. Mr. Pack then raised this issue in his direct

appeal to the Kansas Court of Appeals. Br. of Appellant, State v. Pack, No. 13-110467-A (Kan.

Ct. App. June 13, 2014), 2014 WL 2815703, at *7–12. The Kansas Court of Appeals reviewed

this claim and found “no error in the trial court’s ruling on the motion to suppress.” Pack, 2015



                                                 9
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 10 of 24




WL 1513974, at *5. Federal habeas relief thus is not warranted on this claim. The record shows

that Mr. Pack had a full and fair opportunity to litigate his Fourth Amendment claim in the

Kansas state courts. He was afforded a procedural opportunity to raise this claim, he was

provided an evidentiary hearing on his claim, and he identifies no place in the record where the

Kansas state courts applied an incorrect constitutional standard to decide his Motion to Suppress.

Thus, Mr. Pack is not entitled to any federal habeas relief on his Fourth Amendment claim. The

court denies Mr. Pack’s second ground for relief.

               C. Ground Three: Did the Verdict Forms Violate Mr. Pack’s Constitutional
                  Rights?

       Next, Mr. Pack argues that the state trial court “erred by allowing a verdict form that

listed the guilty option above the not guilty option[.]” Doc. 1 at 10. He asserts that the two

verdict forms presented “a nebulous ambiguity” violating his due process rights. Id. In

response, the State argues Mr. Pack fails to show that the verdict forms produced any prejudicial

error. Doc. 17 at 14–17. The court agrees.

       “In a habeas relief proceeding attacking a state court judgment based on an erroneous

jury instruction, a petitioner has a great burden.” Maes v. Thomas, 46 F.3d 979, 984 (10th Cir.

1995) (citations omitted). A court cannot set aside a state conviction on federal habeas review

“‘on the basis of erroneous jury instructions unless the errors had the effect of rendering the trial

so fundamentally unfair as to cause a denial of a fair trial in the constitutional sense.’” Lujan v.

Tansy, 2 F.3d 1031, 1035 (10th Cir. 1993) (quoting Shafer v. Stratton, 906 F.2d 506, 508 (10th

Cir. 1990)).

       The record fails to support Mr. Pack’s assertion that the verdict forms were ambiguous or

violated his due process rights. The record shows that the state trial court instructed the jury on

the contents of the two verdict forms. Tr. of Jury Trial Hearing Vol. III at 152–153, State v.

                                                 10
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 11 of 24




Pack, No. 11 CR 1954 (Sedgwick Cnty. Dist. Ct. Apr. 18 & 19, 2013). The verdict forms don’t

include any erroneous instructions about the State’s burden of proof or Mr. Pack’s presumption

of innocence. To the contrary, the court accurately instructed the jury on the State’s burden of

proof and Mr. Pack’s presumption of innocence in Instruction No. 6. Id. at 151. It read:

       The State has the burden to prove Mr. Pack is guilty. Mr. Pack is not required to
       prove he is not guilty. You must presume that he is not guilty unless you are
       convinced from the evidence that he is guilty. The test you must use in determining
       whether Mr. Pack is guilty or not guilty is this. If you have a reasonable doubt as
       to the truth of any of the claims required to be proved by the State, you must find
       Mr. Pack not guilty. If you have no reasonable doubt as to the truth of each of the
       claims required to be provided by the State, you should find Mr. Pack guilty.

Id. Also, Mr. Pack’s counsel specifically referred to Instruction No. 6 in his closing argument.

Id. at 166. He asked the jury to turn to that Instruction and look at it. Id. Then, he read the

Instruction to the jury and emphasized that it required the State “to eliminate every reasonable

doubt.” Id.

       After the jury returned guilty verdicts on both verdict forms, the court asked the presiding

juror whether the verdicts the bailiff had read to the court were the verdicts of the jury. Id. at

200. The presiding juror answered, “Yes. It was.” Id. The court then polled the jury, asking

each juror whether the verdicts that the bailiff had announced were indeed each juror’s verdicts.

Id. at 200–02. Each juror answered, “Yes.” Id. at 201–02.

       Nothing in this record shows that the verdict forms contained any ambiguity that

confused the jury or erroneously instructed the jury on the law. Just the opposite, the trial court

record shows that the court correctly instructed the jury on the burden of proof and the

presumption of innocence. And, the court must presume that the jury followed these

instructions. Kansas v. Carr, 577 U.S. 108, 124 (2016) (“We presume the jury followed” the

instructions given by a trial court); Evans v. Michigan, 568 U.S. 313, 328 (2013) (“[A] jury is



                                                  11
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 12 of 24




presumed to follow its instructions.” (citation and internal quotation marks omitted)). Thus, Mr.

Pack hasn’t shouldered his burden to show that the verdict forms rendered his trial so

fundamentally unfair that he was denied a fair trial.

       Also, the court recognizes that Mr. Pack raised this same issue before the Kansas Court

of Appeals. Pack, 2015 WL 1513974, at *5. He argued that “the verdict form denied his right to

a presumption of innocence because it placed the option of guilty first and the option of not

guilty underneath the guilty option.” Id. The Kansas Court of Appeals rejected the argument,

finding it was “without merit.” Id. It explained:

       Two cases decided by our Kansas Supreme Court have rejected a similar argument
       concerning the verdict form—PIK Crim. 4th 68.060 and PIK Crim. 4th 68.070
       provides similar forms. Our Supreme Court has approved a similar verdict form.
       See State v. Wilkerson, 278 Kan. 147, 158–59, 91 P.3d 1181 (2004); State v.
       Wesson, 247 Kan. 639, 652, 802 P.2d 574 (1990), cert. denied 501 U.S. 1236 (1991)
       (where guilty blank preceded not guilty blank, no prejudice to accused). Pack has
       not attempted to distinguish either Wilkerson or Wesson and we are duty bound to
       follow those decisions. See State v. Hall, 298 Kan. 978, 983, 319 P.3d 506 (2014)
       (The Court of Appeals is duty bound to follow Kansas Supreme Court precedent
       absent some indication that the court is departing from its earlier position.).
       Further, a defendant is presumed innocent and the jury was so instructed. The
       purpose of the trial is to determine if the accused is guilty. Jury Instruction No. 6
       specifically instructed the jury: “The State has the burden to prove Mr. Pack is
       guilty. Mr. Pack is not required to prove he is not guilty. You must presume that
       he is not guilty unless you are convinced from the evidence that he is guilty.” The
       verdict form was not erroneous.

Id.

       In sum, nothing in the record suggests that the jury found the verdict form ambiguous or

confusing. And, Mr. Pack has failed to shoulder his burden to show that the verdict forms

rendered his trial fundamentally unfair. The court thus denies relief on the third ground asserted

in Mr. Pack’s Petition.




                                                 12
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 13 of 24




                D. Ground Four: Did the Trial Court Err By Refusing to Give a Jury
                   Instruction About Avoiding Sympathy and Favoritism?

        Mr. Pack next claims the trial court erred by not giving the jury his proposed instruction

about avoiding sympathy and favoritism. Doc. 1 at 11. Mr. Pack asserts that the trial court erred

by refusing to give the instruction because “the jury was influenced by the sympathy of the

victim,” causing prejudice to Mr. Pack. Id. The State responds that this claim for relief is

grounded in state law, and thus, it fails to raise a claim for federal habeas relief. Doc. 17 at 18–

20. The court once again agrees with the State.

        As previously discussed, a federal habeas court cannot “reexamine state-court

determinations on state-law questions.” Estelle, 502 U.S. at 67–68. And, as the Supreme Court

has explained, a jury instruction that is “allegedly incorrect under state law is not a basis for

habeas relief.” Id. at 71–72. “Federal habeas courts therefore do not grant relief, as might a state

appellate court, simply because the instruction may have been deficient[.]” Id. at 72. Instead,

for a court to grant federal habeas relief, a petitioner must show that the jury instructions violated

federal law. 28 U.S.C. § 2254(d)(1). Mr. Pack cites no federal law or precedent—and the court

hasn’t identified any—that recognizes a right to a non-sympathy or favoritism jury instruction.

        Since no federally recognized right is at issue, “[t]he only question for [a federal habeas

court] is ‘whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process.’” Estelle, 502 U.S. at 72 (quoting Cupp v. Naughten, 414 U.S.

141, 147 (1973)). A due process violation may occur in “in rare circumstances” when “a

determination of state law” is “‘so arbitrary or capricious as to constitute an independent due

process . . . violation[.]’” Cummings v. Sirmons, 506 F.3d 1211, 1237 (10th Cir. 2007) (quoting

Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).




                                                   13
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 14 of 24




       Mr. Pack fails to show that the trial court’s refusal to give his requested jury instruction

was arbitrary or capricious such that it violated his due process rights. Mr. Pack’s claim appears

to rely on PIK Crim. 3d 51.07—formerly in the Kansas Pattern Instructions—which provides,

“‘[y]ou must consider this case without favoritism or sympathy for or against either party.

Neither sympathy nor prejudice should influence you.’” Pack, 2015 WL 1513974, at *6

(quoting PIK Crim. 3d 51.07). As the Kansas Court of Appeals noted, PIK Crim. 3d 51.07 “has

been removed from the Pattern Instructions for Kansas and is disapproved for general use.” Id.

(citing State v. Baker, 135 P.3d 1098, 1106 (Kan. 2006)). Instead, under Kansas law, “[a] district

court should give the no-sympathy instruction only under very unusual circumstances where the

court believes that the jury may be influenced by sympathy or prejudice.” Id. (citing State v.

Williams, 329 P.3d 420, 424–25 (Kan. 2014)).

       The Kansas Court of Appeals analyzed whether Mr. Pack’s case presented a “very

unusual circumstance[ ]” in which the trial court erred by refusing to give a no-sympathy

instruction. Id. It found no error. Id. The Kansas court concluded that the facts of the case

were not “sufficiently unusual to require the district court to give a no-sympathy instruction” and

that, “as a whole, the instructions given by the district court fairly and accurately instructed the

jury on the law and instructed the jury to weigh the credibility of each witness and base its

verdict on the evidence admitted and the law given in the instructions.” Id. The Kansas court’s

ruling on this issue of Kansas state law binds this court in its federal habeas review. Bradshaw v.

Ritchey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of

state law . . . binds a federal court sitting in habeas corpus.”). And, on this record, the court can’t

conclude that the refusal to give the no-sympathy instruction was “so arbitrary or capricious” that




                                                  14
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 15 of 24




it rises to the level of a due process violation. Lewis, 497 U.S. at 780. Thus, the court denies Mr.

Pack’s habeas claim on this fourth ground.

               E. Ground Five: Did the Alleged Errors Collectively Create Cumulative
                  Error Violating Mr. Pack’s Constitutional Rights?

       Mr. Pack next claims that the combination of the four alleged errors already discussed

collectively imposed cumulative error. Doc. 1 at 13. He asserts that his cumulative error

argument “was never argued or acknowledged by the Appellate Courts.” Id. That’s just wrong.

The Kansas Court of Appeals addressed Mr. Pack’s cumulative error argument in his direct

appeal, finding that none of Mr. Pack’s “alleged errors have any merit,” so “there is no error to

cumulate.” Pack, 2015 WL 1513974, at *6. Mr. Pack doesn’t advance any argument or

evidence suggesting that the Kansas Court of Appeals’s resolution of his cumulative error

argument “resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. 2254(d)(2). So, he’s

not entitled to any relief under that subsection of § 2254.

         As discussed, the other ground for § 2254 relief requires Mr. Pack to show an

“unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States[.]” 28 U.S.C. § 2254(d)(1). In the federal habeas context,

“cumulative error analysis applies only to cumulative constitutional errors.” Young v. Sirmons,

551 F.3d 942, 972 (10th Cir. 2008). The cumulative error analysis “‘aggregates all errors found

to be harmless and analyzes whether their cumulative effect on the outcome of the trial is such

that collectively they can no longer be determined to be harmless.’” Id. (quoting Brown v.

Sirmons, 515 F.3d 1072, 1097 (10th Cir. 2008)). A court will grant relief “under cumulative

error doctrine ‘only when the constitutional errors committed in the state court trial so fatally

infected the trial that they violated the trial’s fundamental fairness.’” Littlejohn v. Trammel, 704

                                                 15
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 16 of 24




F.3d 817, 868 (10th Cir. 2013) (quoting Matthews v. Workman, 577 F.3d 1175, 1195 n.10 (10th

Cir. 2009)).

       Here, Mr. Pack fails to show that his state court convictions suffer from any

constitutional errors. So, there are no errors to accumulate to support a cumulative error theory.

Thus, the court denies Mr. Pack’s fifth ground for habeas relief.

       Mr. Pack’s fifth ground also appears to assert two other claims. He argues constitutional

and due process violations because “there was insufficient evidence, and the charges were all

based on speculation, with no physical proof, only the testimony of the victim with a past history

of inconsistent fabrication, who lied against” Mr. Pack. Doc. 1 at 13. Also, he alleges that

“Appellate Courts diverted cumulative error, by the district court’s denial of a downward

departure, which had no relationship to the cumulative error, but used the departure argument as

a tactical ploy to divert attention away from the cumulative error argument which was never

argued or acknowledged by the Appellate Court.” Id.

       To the extent Mr. Pack challenges the sufficiency of the evidence, he has not exhausted

this claim, it is procedurally defaulted, and it is barred from federal habeas review. The court

explains why in Part III.F. See infra note 3.

       To the extent Mr. Pack argues that the trial court erred in denying a departure sentence,

the Kansas Court of Appeals addressed this argument in his direct appeal and rejected it. The

Court of Appeals recognized that Jessica’s Law, codified at Kan. Stat. Ann. § 21-4643,2 requires

a court to impose a life sentence with a mandatory minimum of not less than 25 years on a first-

time offender who is 18 years of age or older and convicted of raping a child under the age of 14



2
       The Kansas Legislature has repealed this statute. In its place, it enacted Kan. Stat. Ann. § 21-
6627. Kan. Stat. Ann. § 21-6627 contains the same sentencing requirements and mitigating factors that
the Kansas Court of Appeals discussed when it applied Kan. Stat. Ann. § 21-4643 to Mr. Pack’s sentence.

                                                  16
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 17 of 24




“unless, ‘the judge finds substantial and compelling [reasons], following a review of mitigating

circumstances, to impose a departure.’” Pack, 2015 WL 1513974, at *13 (quoting Kan. Stat.

Ann. §§ 21-4643(a)(1)(B), (d)). The trial court denied Mr. Pack’s departure motion under this

statute. Id. at *14. In reaching its decision, the trial court discussed various mitigating factors

and explained “those are all factors that the Court considers, but in this kind of situation those do

not rise to the level of substantial and compelling factors to depart in this case.” Id. (internal

quotations omitted). Based on its review of the trial court’s decision, the Court of Appeals

concluded:

       It cannot be said that no reasonable person would agree with the district court’s
       decision to deny [Mr.] Pack’s departure motion, given he twice raped 9-year-old
       E.F. Therefore, [Mr.] Pack has failed to establish that the district court abused its
       discretion in considering the mitigating circumstances to determine whether
       substantial and compelling reasons warranted a departure. The trial court did not
       err by denying [Mr.] Pack’s motion for a departure sentence.

Id. at *15. Mr. Pack advances no argument or evidence showing that the trial court’s refusal to

impose his requested sentence departure (1) “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States;” or (2) that it “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)–(2). So, Mr. Pack is not entitled to habeas relief on his

downward departure argument.

       For all these reasons, the court denies the fifth ground for relief that Mr. Pack asserts in

his § 2254 Petition.




                                                  17
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 18 of 24




               F. Grounds Six, Seven, and Eight: Are Mr. Pack’s Other Grounds for
                  Relief Barred by Procedural Default?

       Mr. Pack’s final three grounds for habeas relief—ineffective assistance of counsel,

prosecutorial misconduct and “[e]rroneous, or improper jury instructions”—all require the same

procedural default analysis. Doc. 1 at 15, 42, 51. Mr. Pack alleges that he received ineffective

assistance of counsel violating his constitutional rights. Id. at 15. He lists 20 separate ways in

which, he alleges, his trial counsel represented him ineffectively, producing a violation of his due

process rights. Id. at 16–41. Also, Mr. Pack alleges six instances of prosecutorial misconduct

resulting in due process violations. Id. at 51–62. Last, Mr. Pack claims that the trial court gave

“[s]everal [e]rroneous, or improper jury instructions” that violated his “[r]ight to an impartial

jury and due process . . . .” Id. at 42; see also id. at 43–49 (describing the instructions that Mr.

Pack asserts were error). Mr. Pack asserted each of these three arguments in his state collateral

appeal under Kan. Stat. Ann. § 60-1507. Br. of Appellant at 1, Pack v. State, No. 17-118,581-A

(Kan. Ct. App. Apr. 9, 2018).

       The State argues that the procedural default rules preclude federal habeas review of Mr.

Pack’s last three grounds for relief. Doc. 17 at 24–31. Procedural default occurs when a

petitioner fails to exhaust his state court remedies as 28 U.S.C. § 2254(b)(1) requires. See

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“Before a federal court may grant habeas

relief to a state prisoner, the prisoner must exhaust his remedies in state court.”); id. at 848

(explaining that courts consider exhaustion first, then ask whether the petitioner “has properly

exhausted those remedies, i.e., whether he has fairly presented his claims to the state courts”).

To exhaust his state court remedies, a § 2254 petitioner “must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process.” Id. at 845. So, here, Mr. Pack must have provided an

                                                  18
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 19 of 24




opportunity for the Kansas district court, court of appeals, and supreme court to hear his claims

before seeking habeas relief from a federal court. Blaurock v. Kansas, No. 15-cv-03274, 2016

WL 7157581, at *4 (D. Kan. Dec. 8, 2016).

        Procedural default rules apply when: “(1) a state court clearly dismisses an issue on a

state procedural ground that is both independent of federal law and adequate to support the

judgment;” or (2) “the petitioner fails to exhaust available state remedies and would be

procedurally barred from presenting the issue if it was brought in state court.” Bowles v. Kansas,

No. 15-3049-JTM, 2016 WL 3759508, at *2 (D. Kan. July 14, 2016); see also Coleman v.

Thompson, 501 U.S. 722, 729–30, 735 n.1 (1991). The first category bars “federal habeas” relief

when state courts decline “to address a prisoner’s federal claims because the prisoner ha[s] failed

to meet a state procedural requirement.” Coleman, 501 U.S. at 729–730. The Supreme Court

has explained why: “Because [a federal court] has no power to review a state law determination

that is sufficient to support the judgment, resolution of any independent federal ground for the

decision could not affect the judgment and would therefore be advisory.” Id. at 729 (citing Herb

v. Pitcairn, 324 U.S. 117, 125–126 (1945)). The State argues that the Mr. Pack’s final three

claims fall into this first category.3 The court agrees.


3
         As discussed above, Mr. Pack’s fifth ground for relief asserts a cumulative error theory, but also
appears to assert a challenge to the evidence’s sufficiency. This claim falls into the second category of
procedural default that Coleman v. Thompson describes. Mr. Pack never asserted this claim either in his
direct appeal or his Kan. Stat. Ann. § 60-1507 motion. And, these claims are untimely now under Kansas
law. See Frost v. Pryor, 749 F.3d 1212, 1231 (10th Cir. 2014) (setting out the Kansas requirements for
asserting timely claims on a direct appeal of a criminal conviction or a § 60-1507 motion for collateral
post-conviction relief). So, Mr. Pack has “failed to exhaust state remedies and the court to which [Mr.
Pack] would be required to present his claims in order to meet the exhaustion requirement would now
find the claims procedurally barred.” Coleman, 501 U.S. at 735 n.1. The same analysis applies to any of
the 20 claims of ineffective assistance or six claims of prosecutorial error that Mr. Pack asserts in his §
2254 motion that he never presented in the Kansas courts. To the extent any of these claims are different
than the ones he presented in his § 60-1507 motion, the newly asserted claims are procedurally barred.
The Tenth Circuit refers to this type of default as “anticipatory procedural bar.” Frost, 749 F.3d at 1231
(citation and internal quotation marks omitted). “There are two circumstances where a federal court may
nevertheless consider claims subject to an anticipatory procedural bar: (1) if the prisoner has alleged

                                                    19
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 20 of 24




        The Kansas Court of Appeals, in denying Mr. Pack’s § 60-1507 motion on the issues of

ineffective assistance of counsel and prosecutorial misconduct, held that Mr. Pack had

abandoned these claims because he hadn’t briefed them properly. Pack, 2019 WL 325140, at

*1–2. For the ineffective assistance claims, the Kansas Court of Appeals noted that “except for

references to the standard of review and the Strickland ineffective assistance of counsel test,

[Mr.] Pack cites no authority suggesting the district court erred in denying his [§] 60-1507

motion.” Id. at *1. And, for his prosecutorial misconduct claim, Mr. Pack “provide[d] neither

factual nor legal support for his allegations.” Id. at *2. In Kansas, the “[f]ailure to support a

point with pertinent authority or show why it is sound despite a lack of supporting authority or in

the face of contrary authority is akin to failing to brief the issue.” Id. (citing State v. Pewenofkit,

415 P.3d 398, 399 (Kan. 2018)). The court found that “[b]ecause [Mr.] Pack cites no authority

and does not explain how the district court erred,” he had “abandoned [the ineffective assistance]

issues.” Id. at *1. It also found that Mr. Pack had “abandoned his claims of prosecutorial error”

because he cited “no authority suggesting the district court erred in denying his [§] 60-1507

motion” and he “failed to provide factual support for his allegations.” Id. at *2.

        Also, the Kansas Court of Appeals denied Mr. Pack’s claim of improper jury instructions

on procedural grounds. The Kansas Court of Appeals ruled that “[t]hese issues should have been

raised on direct appeal.” Id. “As a result, the [state] district court did not err when it denied

these claims.” Id.




sufficient ‘cause’ for failing to raise the claim and resulting ‘prejudice’ or (2) if denying review would
result in a fundamental miscarriage of justice because the petitioner has made a ‘credible’ showing of
actual innocence.” Id. (citing Coleman, 501 U.S. at 750 (further citations omitted)). As discussed later in
this section of the court’s Order, Mr. Pack hasn’t made the showing necessary to bring his claims within
any of the exceptions to the anticipatory procedural bar rule.

                                                    20
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 21 of 24




       Federal courts “will not review a question of federal law decided by a state court if the

decision of that court rests on a state law ground that is independent of the federal question and

adequate to support the judgment. This rule applies whether the state law ground is substantive

or procedural.” Coleman, 501 U.S. at 729 (internal citations omitted). So, here, the procedural

default rules preclude the court from reviewing Mr. Pack’s ineffective assistance of counsel,

prosecutorial misconduct, and improper jury instruction claims unless he can demonstrate either:

(1) cause and actual prejudice, or (2) “that he is ‘actually innocent.’” Bousley v. United States,

523 U.S. 614, 622 (1998) (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986) (further citation

omitted)). A petitioner can satisfy the cause-and-prejudice exception by showing that some

external factor impeded his efforts to comply with the state’s procedural rule, Coleman, 501 U.S.

at 753 (quoting Carrier, 477 U.S. at 488), and by showing that this external factor “worked to his

actual and substantial disadvantage,” United States v. Frady, 456 U.S. 152, 170 (1982). To

satisfy the actual innocence exception, a petitioner must demonstrate “factual innocence, not

mere legal insufficiency.” Bousley, 523 U.S. at 623 (citing Sawyer v. Whitley, 505 U.S. 333, 339

(1992)). This requires a petitioner to show that “in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.” Id. (citation and internal quotation

marks omitted).

       Mr. Pack makes conclusory claims of actual innocence. See Doc. 22 at 2 (“The petitioner

is actually innocent of the two counts of rape of E.F.”); see also id. at 19 (“[T]he petitioner was

actually innocent of the crime[.]”). But, he provides no substance to support those conclusory

assertions. Thus, Mr. Pack fails to shoulder his burden to show that “in light of all the evidence,

it is more likely than not that no reasonable juror would have convicted him.” Bousley, 523 U.S.

at 623 (citation and internal quotation marks omitted).



                                                 21
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 22 of 24




         Also, Mr. Pack doesn’t present any argument or evidence that would allow the court to

find cause and actual prejudice sufficient to overcome his procedural default. Mr. Pack’s

Traverse argues the cause-and-prejudice exception exists in the form of ineffective assistance of

counsel. Doc. 22 at 16. Mr. Pack asserts he “is fighting against procedural problems . . .

completely caused by State Appointed Counsels.” Id. But, with Mr. Pack’s procedural default

on his ineffective assistance of counsel and prosecutorial misconduct claims, the default occurred

at postconviction proceedings. Pack, 2019 WL 325140, at *1. And, Mr. Pack has no

constitutional right to an attorney for state postconviction proceedings and thus “cannot claim

constitutionally ineffective assistance of counsel in such proceedings.” Coleman, 501 U.S. at

752 (first citing Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); then citing Wainwright v.

Torna, 455 U.S. 586, 587 (1982)). Instead, “the petitioner bears the risk in federal habeas for all

attorney errors made in the course of the representation” in the state postconviction proceedings.

Id. at 754. Thus, Mr. Pack cannot rely on ineffective assistance of counsel to excuse the

procedural default of his ineffective assistance of counsel and prosecutorial misconduct claims.

       Finally, Mr. Pack’s last claim asserts improper jury instructions. He procedurally

defaulted this claim because he never raised it in his direct appeal. Pack, 2019 WL 325140, at

*2. “[I]n certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim

for review in state court will suffice” to excuse a procedural default. Edwards v. Carpenter, 529

U.S. 446, 451 (2000) (citing Carrier, 477 U.S. at 488–489). The counsel’s deficiency must be

“so ineffective as to violate the Federal Constitution.” Id. Thus, for “ineffective assistance

adequate to establish cause for the procedural default of some other constitutional claim is itself

an independent constitutional claim.” Id. But, “[a]n ineffective-assistance-of-counsel claim

asserted as cause for the procedural default of another claim can itself be procedurally



                                                 22
          Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 23 of 24




defaulted[.]” Id. at 453. And, as discussed, Mr. Pack procedurally defaulted his separate

ineffective assistance of counsel claim, and no cause exists that would allow the court to excuse

that default. Therefore, ineffective assistance of counsel cannot serve as a cause to excuse the

procedural default of the improper jury instructions claim.

          The Kansas Court of Appeals’s decision to deny Mr. Pack’s ineffective assistance of

counsel, prosecutorial misconduct, and improper jury instruction claims are independent and

adequate state grounds to bar federal review. Mr. Pack has not carried his burden to show actual

cause and prejudice, or that he is actually innocent. Accordingly, the court lacks jurisdiction to

review the final three grounds of Mr. Pack’s Petition.

    IV.      Conclusion

          As explained, the court denies the first five grounds for relief that Mr. Pack asserts in his

§ 2254 Petition. And, the court dismisses the last three grounds for relief because the court lacks

jurisdiction to review them. So, Mr. Pack isn’t entitled to habeas relief on any of his eight

asserted claims.

    V.       Certificate of Appealability

          Rule 11 of the Rules Governing Section 2254 Cases requires the court to “issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.” Without such a

certificate, a petitioner may not appeal the denial of his or her habeas petition. But, “[i]f the

court denies a certificate, the [petitioner] may . . . seek a certificate from the court of appeals

under Federal Rule of Appellate Procedure 22.” Rules Governing Section 2254 Cases, Rule

11(a).

          Under 28 U.S.C. § 2253(c)(2)–(3), the court may issue a certificate of appealability “only

if the applicant has made a substantial showing of the denial of a constitutional right,” and the



                                                   23
        Case 5:19-cv-03246-DDC Document 26 Filed 02/02/21 Page 24 of 24




court “indicate[s] which specific issue or issues satisfy [that] showing[.]” A petitioner can

satisfy this standard by demonstrating that “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong[,]” or that the issues presented in the

petition are “‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983), superseded in

part by 28 U.S.C. § 2253). And, when the court bases its ruling on procedural grounds, a

petitioner must demonstrate that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right, and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. at 478.

        Here, the court concludes that it should not issue a certificate of appealability. Nothing

suggests that the court’s rulings on any issue in this case are debatable or wrong, and no record

authority suggests that the Tenth Circuit would resolve this case differently. The court thus

declines to issue a certificate of appealability for any of Mr. Pack’s claims. The court notes that

Mr. Pack may not appeal its denial of a certificate, but he may seek a certificate of appealability

from the Tenth Circuit. See Rules Governing Section 2254 Cases, Rule 11(a).

        IT IS THEREFORE ORDERED BY THE COURT THAT Ronald K. Pack’s Petition

for Writ of Habeas Corpus (Doc. 1) is denied and no certificate of appealability shall issue.

        IT IS SO ORDERED.

        Dated this 2nd day of February, 2021, at Kansas City, Kansas.

                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge




                                                  24
